Citation Nr: 0915684	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lower 
back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1963 to 
August 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision. 


FINDINGS OF FACT

1.  The Veteran has consistently demonstrated forward flexion 
that even considering additional functional limitation from 
pain and repetitive motion exceeds 60 degrees.

2.  The Veteran has consistently demonstrated range of motion 
that even considering additional functional limitation from 
pain and repetitive motion combines to exceed 120 degrees.

3.  The evidence fails to show that the Veteran has either 
muscle spasm or guarding that is severe enough to result in 
an abnormal gait or abnormal spinal contour.

4.  The medical evidence fails to show that there is a 
neurological component to the Veteran's lower back 
disability.

5.  The evidence fails to show that any bed rest has been 
prescribed to treat the Veteran's lower back disability.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Veteran contends that his service connected back 
disability is more severe than it is currently rated.  At his 
hearing before the Board in March 2009, the Veteran testified 
that he had a constant pain level in his back of about a six 
or seven; indicating that he was unable to stand for long 
periods of time.  The Veteran stated that in the last year 
his back had incapacitated him six or eight times (which he 
explained meant that he would be incapacitated overnight).  
The Veteran also was undergoing treatment from a chiropractor 
and water-based physical therapy.

The Veteran's lower back disability is currently rated at 10 
percent under 38 C.F.R. § 4.71a, DC 5237.
 
Under this rating code, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; when the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees; when there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or when there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  A rating in excess of 40 
percent is not available unless either ankylosis or a 
fractured vertebra is present.

While the Veteran has asserted that his back disability is 
more severe than it is currently rated, the objective medical 
evidence fails to support his assertions, as the Veteran has 
consistently demonstrated range of motion that exceeds the 
limit for a rating in excess of 10 percent, and no medical 
evidence has been presented showing the presence of a 
neurological disability associated with his back disability. 

With regard to limitation of motion in his back, the Veteran 
has undergone range of motion testing at three separate 
examinations throughout the course of his appeal.

At a VA examination in May 2004, the Veteran demonstrated 
forward flexion from 0-70 degrees, extension 0-20 degrees, 
left and right lateral flexion from 0-20 degrees, and left 
and right lateral rotation from 0-30 degrees.  The examiner 
indicated that the limits of motion produced significant 
discomfort, and repetitive motion produced significant 
discomfort as well as spasms in the right lower paraspinous 
muscle.  The examiner indicated that there were no limits on 
how far the Veteran could walk and that functionally, the 
Veteran was able to do his activities of daily living.  It 
was noted, however, that any moderate activity was limited 
because of the pain associated with his back.

At a VA examination in January 2007, the Veteran again 
demonstrated forward flexion from 0-70 degrees, extension 0-
20 degrees, left and right lateral flexion from 0-20 degrees, 
and left and right lateral rotation from 0-30 degrees.  The 
examiner indicated that there was pain on motion, (not more 
precisely described) but no obvious limitation of motion on 
repetitive use.  The examiner also indicated that 
functionally the Veteran was able to do his activities of 
daily living, but noted that he was unable to do any 
recreational activities, chores, or physical activity.  

At a third VA examination in July 2008 the Veteran 
demonstrated that after 3 repetitions, forward flexion was 
from 0-70 degrees (limited by discomfort and girth), 
extension 0-30 degrees, left and right lateral flexion from 
0-30 degrees, and left and right lateral rotation from 0-30 
degrees that was noted to be limited by flexibility and body 
habitus.  The Veteran described his back pain as a dull ache 
that flared on occasion and he stated that his back was 
aggravated when he bent over a car fender for 45-90 minutes 
while he worked on his cars.  The Veteran continued to mow 
his lawn on a riding mower, and it was recorded there was no 
complaints of fatigue or lack of endurance.  There were no 
palpable muscle spasms and there also was no atrophy of the 
musculature in the Veteran's back.  No obvious spinal 
deformity was noted. 

Private treatment records were reviewed, but they fail to 
describe any additional range of motion testing.

As such, the Veteran has consistently demonstrated forward 
flexion that exceeds the 60 degree limit and combined range 
of motion that exceeds the 120 degree limit for a rating in 
excess of 10 percent. 

In this case, the General Rating Formula for Diseases and 
Injuries of the Spine used in establishing the Veteran's 
rating, explicitly contemplates symptoms such as pain, 
stiffness or aching, and therefore, the inclusion of those 
complaints are presumed in the various ratings set out in the 
rating schedule, including the 10 percent rating currently in 
effect.  Nevertheless, ratings are to portray functional loss 
in the performance of the normal working movements of the 
body, strength, speed, coordination and endurance.  Weakness 
is as important as limitation of motion and a part which 
becomes painful on use must be regarded as seriously 
disabled.  At the same time, a little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

As regards evaluating the joints, 38 C.F.R. § 4.45 provides 
that inquiry will be directed to these considerations:
(a)	less movement than normal;
(b)	more movement than normal;
(c)	weakened movement; 
(d)	excess fatigability; and
(e)	incoordination, impaired ability to execute skilled 
movements smoothly. 

Here, the range of motion is set out above, and it is obvious 
the Veteran complains of pain.  Yet, objective evidence of 
disuse is not shown as no atrophy of the musculature was a 
specific medical finding.  Likewise, it was noted there was 
no complaints of fatigue or lack of endurance.  It would seem 
the veteran has described a varying impaired ability to 
execute skilled movements smoothly in light of his early 
complaints of moderate activity causing pain and inability to 
perform chores or recreational activities.  More recently, 
however, the veteran acknowledged at examination trying to 
ride a bicycle every other day and performing automotive 
repair work.  As such, the over all disability picture fails 
to reflect the presence of an increased impairment sufficient 
to approximate the criteria for a rating in excess of that 
which is currently assigned.  

The medical evidence similarly fails to show that either 
muscle spasms or guarding were severe enough to result in an 
abnormal gait or abnormal spinal contour; as the examiner in 
2008 reported that no obvious spinal deformity was present.

In addition to orthopedic considerations, the regulations 
also provide that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.

However, the medical evidence fails to show the presence of a 
neurological component.  For example, in April 2004, a VA 
examiner stated that there were no significant neurological 
deficits noted at that time.  At a VA peripheral nerve 
examination in May 2004 straight leg raises were negative, 
the Veteran had 5/5 strength in his lower extremities, and 
deep tendon reflexes were 2+ (normal) and symmetrical.  The 
Veteran underwent another VA examination in January 2007 at 
which no muscle atrophy was seen and motor testing was 4+/5 
in the lower extremities.  Additionally, no bowel or bladder 
impairment was noted on account of the Veteran's back 
disability.

The Veteran underwent a VA examination in July 2008 at which 
straight leg raises were negative to 70 degrees bilaterally.  
Patellar deep tendon reflexes were 1+, and absent at the 
Achilles bilaterally.  Strength testing to gravity and 
resistance were within normal limits for age in the lower 
extremities and equal bilaterally.  The Veteran could toe 
walk, heel walk, and heel-to-toe walk without difficulty.  He 
had 5/5 strength.  Sharp-dull discrimination and light touch 
were intact in his lower extremities.  At a VA peripheral 
nerves examination in October 2008, the examiner indicated 
that there was no objective evidence of radiculopathy.

As such, the objective medical evidence fails to show a 
neurological component.

Additionally, the regulations provide that intervertebral 
disc syndrome (preoperatively or postoperatively) should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.

Under this criteria, a 10 percent rating is assigned when 
intervertebral disc syndrome causes incapacitating episodes 
with a total duration of at least 1 week, but less than 2 
weeks, during the past 12 months; a 20 percent rating is 
assigned when intervertebral disc syndrome causes 
incapacitating episodes with a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months; and 
a 40 percent rating is assigned when intervertebral disc 
syndrome causes incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

In April 2004, it was noted that an MRI showed moderate to 
severe disc disease involving L5-S1; and there has been some 
disagreement as to whether the Veteran's disc disease was 
caused by his service-connected mechanical back pain.  At a 
VA examination in January 2007, the examiner stated that it 
was at least as likely as not that the Veteran's degenerative 
arthritis was caused by or related to his mechanical lower 
back pain; whereas, at a VA examination in July 2008 the 
examiner indicated that the degenerative changes were 
consistent with age and body habitus, opining that they were 
less likely than not a result of the Veteran's service 
connected mechanical lower back pain.

Regardless, as discussed further below, the medical evidence 
fails to show that a rating in excess of 10 percent is 
warranted for the Veteran's back disability even including 
the impairment caused by the degenerative disc disease; and, 
therefore, this issue is moot for the purpose of this 
decision. 

At his hearing before the Board in March 2009, the Veteran 
testified that in the last year his back had incapacitated 
him six or eight times (which he explained meant that he 
would be incapacitated overnight).  However, the medical 
evidence of record fails to show that the Veteran has ever 
been prescribed bed rest to treat his back. 

At a VA examination in May 2004, the Veteran denied having 
had any incapacitating episodes in the past year; and at a VA 
examination in July 2008 he again denied any doctor-
prescribed bed rest or incapacitation in the past 12 months.  

Private treatment records were reviewed, but they failed to 
show any prescribed bed rest.

As such, while the Veteran has asserted that his back 
disability is more disabling than it is currently rated, the 
objective medical evidence fails to support his assertions as 
it fails to satisfy the criteria for a rating in excess of 10 
percent.  Accordingly, the Veteran's claim is denied. 

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in July 2005, March 2006 and June 2008 that 
informed him of what evidence was required to substantiate 
the claims and of the Veteran's and VA's respective duties 
for obtaining evidence.

Specifically regarding the increased rating claim, the 
Veteran was instructed to submit evidence showing that his 
back disability had worsened, and he was asked to submit 
evidence of the impact that his worsened condition has had on 
his employment and daily life.  

The diagnostic codes pertaining to back disability were also 
provided in the June 2008 letter; and the Veteran's 
representative based his argument on the rating criteria for 
a higher rating in December 2008.

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in October 2008, after the 
notice was provided.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the Veteran actual notice of what was needed to 
support his claim. The purpose behind the notice requirement 
has been satisfied and the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal by 
correspondence dated in March 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Private treatment records have been obtained.  The Veteran 
was also provided with several VA examinations (the reports 
of which have been associated with the claims file).  
Additionally, the Veteran and his spouse testified at a 
hearing before the Board.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  

For the reasons discussed above, no further notice or 
assistance to the Veteran is required.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 10 percent for a lower back disability 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


